                             1   LARIVIERE, GRUBMAN PC                    DAVIS WRIGHT TREMAINE LLP
                                 Scott J. Allen (SBN 178925)              Stuart R. Dunwoody (WSBA #13948)
                             2   sjallenlaw@gmail.com                     (pro hac vice)
                                 Christopher R. McElwain (SBN 289132)     stuartdunwoody@dwt.com
                             3                                            Benjamin J. Byer (WSBA #38206) (pro hac vice)
                                 chris@knowmad.law
                                 200 Sky Park Road                        benbyer@dwt.com
                             4
                                 Monterey, CA 93942-3140                  Xiang Li (SBN 291587)
                             5   Telephone: 831-649-8800                  xiangli@dwt.com
                                 Facsimile: 831-649-8835                  920 Fifth Avenue, Suite 3300
                             6                                            Seattle, Washington, 98104-1610
                                                                          Telephone: 206-622-3150
                             7                                            Facsimile: 206-757-7700
                                 JRG ATTORNEYS AT LAW
                             8   David W. Balch (SBN 226519)
                                 david@jrgattorneys.com                   DAVIS WRIGHT TREMAINE LLP
                             9   318 Cayuga Street                        Sanjay Nangia (SBN 264986)
                                 Salinas, CA 93901                        sanjaynangia@dwt.com
                            10   Telephone: 831-754-2444                  505 Montgomery Street, Suite 800
                                 Facsimile: 831-269-7089                  San Francisco, California 94111-6533
                            11                                            Telephone: 415-276-6500
DAVIS WRIGHT TREMAINE LLP




                                 Attorneys for Plaintiff                  Facsimile: 415-276-6599
                            12
                                 PRIMUS GROUP, INC.
                            13                                            Attorneys for Defendant
                                                                          INSTITUTE FOR ENVIRONMENTAL HEALTH,
                            14                                            INC.
                            15

                            16
                                                            UNITED STATES DISTRICT COURT
                            17
                                                           NORTHERN DISTRICT OF CALIFORNIA
                            18

                            19   PRIMUS GROUP, INC.,                         Case No. 3:18-cv-00005-WHO

                            20               Plaintiff,
                                                                             Judge:        Hon. William H. Orrick
                            21        v.
                                                                             Trial Date:   November 4, 2019
                            22   INSTITUTE FOR ENVIRONMENTAL
                                 HEALTH, INC.,                               STIPULATION AND
                            23                                               AMENDMENT TO PATENT LOCAL
                                             Defendant.                      RULE 2-2 INTERIM MODEL
                            24                                               PROTECTIVE ORDER

                            25

                            26

                            27

                            28

                                 STIPULATION AND AMENDMENT TO PROTECTIVE ORDER
                                 Case No. 3:18-cv-00005-WHO
                                 4820-5835-3288v.3 0066090-000062
                             1          Pursuant to Patent Local Rule 2-2, the parties have been operating under the Patent Local
                             2   Rule 2-2 Interim Model Protective Order (“Interim Protective Order”). The Parties seek to
                             3   continue operating under the Interim Protective Order, with the following change:
                             4          Paragraph 7.4(a)(1) of the Interim Protective Order is amended to add the following
                             5   sentence: “Notwithstanding the above, Designated House Counsel shall not access any
                             6   information or item that has been designated ‘HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
                             7   ONLY’ and that the Producing Party has further designated as ‘OUTSIDE COUNSEL ONLY’ by

                             8   affixing the legend ‘OUTSIDE COUNSEL ONLY’ to the information or item, or by identifying

                             9   testimony as ‘OUTSIDE COUNSEL ONLY.’”

                            10          IT IS SO STIPULATED.
                            11    Dated: February 21, 2019                        LARIVIERE, GRUBMAN PC
DAVIS WRIGHT TREMAINE LLP




                            12
                                                                                  By:/s/ Scott J. Allen
                            13                                                       Scott J. Allen
                                                                                     Christopher R. McElwain
                            14                                                       David W. Balch
                            15
                                                                                  Attorneys for Plaintiff Primus Group, Inc.
                            16
                                  Dated: February 21, 2019                        DAVIS WRIGHT TREMAINE LLP
                            17
                                                                                  By:/s/ Benjamin J. Byer
                            18                                                       Stuart R. Dunwoody
                                                                                     Benjamin J. Byer
                            19
                                                                                     Xiang Li
                            20                                                       Sanjay Nangia

                            21                                                    Attorneys for Defendant Institute for
                                                                                  Environmental Health, Inc.
                            22

                            23                                               ORDER
                            24          PURSUANT TO STIPULATION, IT IS SO ORDERED.
                            25

                            26    DATED: March 13, 2019
                                                                                  HONORABLE WILLIAM H. ORRICK
                            27                                                    UNITED STATES DISTRICT JUDGE
                            28
                                                                       1
                                 STIPULATION AND AMENDMENT TO PROTECTIVE ORDER
                                 Case No. 18-cv-00005-WHO
                                 4820-5835-3288v.3 0066090-000062
                             1                                     ATTESTATION OF FILER
                             2          The undersigned hereby attests that concurrence in the filing of the attached document
                             3   has been obtained from each of the other Signatories.
                             4          Dated this 21st day of February, 2019.
                             5
                                                                             /s/ Benjamin J. Byer
                             6                                                       Benjamin J. Byer
                             7

                             8

                             9

                            10

                            11
DAVIS WRIGHT TREMAINE LLP




                            12

                            13

                            14

                            15

                            16

                            17

                            18

                            19

                            20

                            21

                            22

                            23

                            24

                            25

                            26

                            27

                            28
                                                                       2
                                 STIPULATION AND AMENDMENT TO PROTECTIVE ORDER
                                 Case No. 18-cv-00005-WHO
                                 4820-5835-3288v.3 0066090-000062
